DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroll (US 20150025969 A1) in view of Yach (US 20110101086 A1).
Regarding claim 1, Schroll discloses:
1. (Currently Amended) A mobile terminal (fig. 2 26), comprising: a processor (paragraph 73) that acquires a type of a product sold by weight (fig. 5, paragraph 52); a transceiver connected to the processor and that establishes intercommunication with a weighing device that weighs the product (paragraph 52 Bluetooth); a storage connected to the processor (paragraph 73); 
a camera (paragraph 16); and a display (paragraph 16), wherein the processor:
	causes the transceiver to acquire, from the weighing device, a weight value of the product weighed by the weighing device (paragraph 52), registers, in the storage, product information including a name of the product, the type of the products and the weight value that corresponds to the type of the product (paragraph 65, paragraph 73), and causes the display to display:; a second display region that displays the registered product information and a price of the product (fig. 5); and a third display region that displays a current registration status (fig. 13 shopping cart).
Schroll fails to disclose:
a first display region that displays an image of the product captured by the camera

The claim does not necessarily require the display regions to be displayed at the same time. In an analogous art, Yach discloses a first display region that displays an image of the product captured by the camera (paragraph 85 viewfinder mode). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll by using a viewfinder mode to acquire product data. The motivation for the combination is to obtain code information (paragraph 85).

Claim 9 is rejected for the same reasons as claim 1.
Claim(s) 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroll in view of Yach as applied to claim 1 above, and further in view of Muniz (US 20140263631 A1).
Regarding claim 2, Schroll as modified fails to disclose and Muniz discloses:
2. (Currently Amended) The mobile terminal according to claim 1, wherein after acquiring the type of the product (fig. 4 404), the processor causes the display to display information indicating that the weight value is not acquired, until the weight value is acquired (fig. 4 414). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll as modified by prompting the user to weigh items. The motivation for the combination is improved self-checkout (paragraph 4).

Regarding claim 3, Schroll as modified fails to clearly disclose how the communication between scale and mobile terminal is triggered. However Muniz discloses processor detects an instruction to the weighing device based on an operation by a customer who operates the mobile terminal, and the transceiver transmits the instruction to the weighing device (paragraph 46 tapping triggers product scale to send shopping cart and item information). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll by allowing a mobile device transceiver to set up communication with the produce scale. The motivation for the combination is improved self-checkout (paragraph 4).

Regarding claim 5, Schroll as modified fails to disclose and Muniz discloses wherein the processor: upon acquiring the type of the product, prohibits transitioning to a settlement process (fig. 4 412 yes branch); and upon acquiring the weight value, lifts the prohibition (fig. 4 412 no branch ->fig. 5). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll by requiring weighing before checkout can be completed. The motivation for the combination is improved self-checkout (paragraph 4).

Claim(s) 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroll (US 20150025969 A1) in view of Dyer (US 20150073948 A1) and Blanford (US 20030121974 A1).
Regarding claim 7, Schroll discloses:
7. (Currently Amended) A weighing device, comprising (fig. 10): a platform on which a product sold by weight is placed to be weighed (fig. 10); a display (202): a controller that (paragraph 26):  causes the display to display: a first display region that displays first information for a first customer using a mobile terminal (fig. 10 200), and a second display region that displays second information for a second customer not using the mobile terminal (fig. 10 204); and a transceiver that establishes intercommunication with the mobile terminal (paragraph 49), wherein using a weighing function of weighing the product without use of the mobile terminal (fig. 10 displayed weight) 

Schroll fails to disclose:
1) receives an instruction from at least one of the first and second customers via the display
2) the use of the weighing function being responsive to receipt of the instruction
3) once the controller detects that the product is placed on the platform, the transceiver prohibits establishing the intercommunication until use of the weighing function ends.

However, Dyer discloses receiving an instruction from customers via a display and use of the weighing function being responsive to the instruction (fig. 7 Tare button). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll by using a tare button to adjust the weight as appropriate. The motivation for the combination is to control the weight the user if charged.

Schroll as modified fails to disclose:
3) once the controller detects that the product is placed on the platform, the transceiver prohibits establishing the intercommunication until use of the weighing function ends.

However Blanford discloses once the controller detects that the product is placed on the platform (214) prohibit sending the weight until use of the weighing function ends (216 yes branch->220). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll as modified not reporting the weight until after it settles. The motivation for the combination is to improve weighing of items (paragraph 8).

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroll (US 20150025969 A1) in view of Yach (US 20110101086 A1) and Allard (US 20140175164 A1).
Regarding claim 12, Schroll discloses:
12. (Currently Amended) A sales processing system (fig. 1), comprising: a mobile terminal (fig. 2 26); a weighing device that weighs a product sold by weight (fig. 2 74); and a POS terminal that performs settlement (fig. 2 50), wherein the mobile terminal comprises: a transceiver that establishes intercommunication with the weighing device (paragraph 52); a processor that: acquires a type of the product (fig. 5 read barcode) and causes the transceiver to acquire, from the weighing device, a weight value of the product (paragraph 52), and registers, in a storage, product information including a name of the product, the type of the products and the weight value that corresponds to the type of the product (paragraph 65, paragraph 73); a camera (paragraph 16); and a display (paragraph 16), wherein the processor causes the display to display:  ; a second display region that displays the registered product information and a price of the product (fig. 5); and a third display region that displays a current registration status (fig. 13 shopping cart 106), the weighing device comprises: a transceiver that establishes intercommunication with the mobile terminal (paragraph 52), 
Schroll fails to disclose:
1) a first display region that displays an image of the product captured by the camera
2) and the POS terminal: comprises a display, and causes the display to display information, obtained via the mobile terminal, on the product  of which the weight value is not acquired from the weighing device.

The claim does not necessarily require the display regions to be displayed at the same time. In an analogous art, Yach discloses a first display region that displays an image of the product captured by the camera (paragraph 85 viewfinder mode). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll by using a viewfinder mode to acquire product data. The motivation for the combination is to obtain code information (paragraph 85).

Schroll as modified fails to disclose and Allard discloses:
2) and the POS terminal: comprises a display, and causes the display to display information, obtained via the mobile terminal, on the product of which the weight value is not acquired from the weighing device (fig. 3B display item image).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll as modified by waiting until all items are weighed. The motivation for the combination is improved checkout (paragraph 3).

Claim 13 is rejected for the same reasons as above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroll in view of Yach as applied to claim 1 above, and further in view of Allard (US 20140175164 A1).
Regarding claim 14, Schroll as modified fails to disclose and Allard discloses wherein the processor registers, in the storage, at least one of deferred-product information and canceled product information (fig. 3A Flag item, paragraph 34 the mobile device may flag the item to be weighed later during checkout. The mobile device may then send a message to the point-of-sale terminal that the item will be weighed at checkout and proceed). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroll as modified by flagging items. The motivation for the combination is to facilitate in-aisle scanning (paragraph 3). The examiner considers “each being a trigger for a notification of calling over the employee” being an intended use for the information and therefore not limited. See MPEP 2111.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687